Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 was filed after the mailing date of the Office Action on 2/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.

[P9-11]
Regarding related subject matter:
Considering [SPEC, 0017], a data packet may be construed to include command and data information.
Considering [SPEC, 0018], a packet decoder determines the protocol of the data packet and routes the packet to a corresponding protocol controller. The determination may be made by identifying a particular indicator or identifier in the packet.

	In contrast to Applicant’s specification, the scope of the claims do not require at least the subject matter of [SPEC, 0018]: determining the protocol required from the data packet, as argued in Applicant’s Remarks, P9-11. Rather, the claims recite determining whether the packet contains “block addressable” or “byte addressable” data.

As an address is part of the received packet, a device which routes received packets appropriately to block-addressable storage or byte-addressable storage based on the received address for further processing (e.g., execution of a read or write command) by the device appears to read on the claims as filed. That is, the claims do not preclude a controller from determining, based on a received address, whether the data is byte addressable or block addressable and subsequently routing the data accordingly. It is not necessary for Fanning to expressly state that the routing determines the addressability of the data because in Fanning’s device, the address itself indicates to the storage device whether the data is byte or block addressable and causes the controller to route the data packet accordingly.
Applicant does not appear to dispute that Fanning discloses separate storage regions for byte addressable and block addressable data.
Examiner considers Fanning discloses a controller capable of differentiating between block-addressable data and byte-addressable data, e.g. on the basis of received addresses, and therefore considers the disclosed logic to perform the claimed function of determining whether the received packet contains block-addressable data or byte-addressable data.
Further, with regard to Applicant’s position that Fanning does not determine whether the packet contains byte addressable or block addressable data, Examiner notes that this position seems contradictory to Fanning’s disclosure, which performs operations based on whether the SSD should operate in a storage mode or memory mode [0014]. Notably, Fanning appears to state that the steps performed to process commands are different. This appears to imply that the address serves as an overlapping of physical block addresses may afford controller 110 some dynamic flexibility when operating memory system 100 in a combined storage and memory mode” [Fanning, 0030]), and the controller is expressly given leeway in processing to avoid problems that naïve use of the received addresses would encounter. In particular, the controller avoids overwriting data which has been written in memory mode when processing a command in the storage mode [0032]. 
For example, let a storage block at address 0 in storage mode correspond to addresses 0-3. If a memory mode access writes data to address 1, and the controller subsequently receives a command to the storage block associated with address 0 in the storage mode, it would overwrite the content of address 1 because it would affect content at addresses 0-3, potentially causing data loss.
In contrast to the above processing, Fanning appears to indicate that the controller (1) is cognizant that the current access is being performed in storage mode and would affect address 1, (2) is cognizant that there is data content stored at address 1 in the memory mode, and (3) coordinates the storage mode access to avoid data loss (overwriting).
This interaction appears to indicate that the storage controller is not merely receiving and routing data based on the address alone – rather, the controller determines whether the data packet contains block-addressable data and determines how to process the access based on the determination. In the example, a subsequent memory mode access to address 0 would not have caused a conflict, but a storage mode access to address 0 would, owing to the coarser granularity of block-based accesses.
Hence, Examiner disagrees with the notion that Fanning’s controller fails to teach or suggest determining whether the received data packet includes byte addressable or block addressable data. If it did not perform such a step, the features disclosed in [Fanning, 0032] would be inoperable because the 
Hence, the claims as presented do not appear to require the features that Applicant alleges are missing, at least in claim 1. Accordingly, the argument is not persuasive.
	Similar reasoning applies to similar subject matter inherited by claims 2-5, and 8-12, and to claims 13-19, which recite similar subject matter.

If Applicant is relying on specific features or observations made as part of processing or decoding of the packet, such subject matter must be incorporated into the claims.
For example, claim 6 specifically requires that the packet contains a header which includes an indication of the transport protocol needed for processing the packet, and expressly ties the determination of whether the data is byte- or block-addressable with the particular indication in the packet header. Hence, claim 6 clearly provides a nexus between the data packet header, the indication of the transport protocol required, and the basis for determining whether the data included is byte addressable or block addressable. Claims 1-5 do not appear to require the same. 

Claim Objections
Claim 18 is objected to because of the following informalities:
		Claim 18 recites “transmitting the t data packet”. The “t” appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanning US 2014/0181365, and alternatively further in view of AAPA and Zheng US 2017/0017402.


[CLM1]
1. A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
SSD [Fig. 1; 0010-0013]
a first storage region configured to store byte addressable data;
a second storage region configured to store block addressable data;
Partitions for byte addressable data (Memory mode) and block addressable data (Storage mode) [Fig. 3]
a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
Controller 110 [Fig. 2]
a processor; and
Circuitry 122 [Fig. 2], which may be part of circuity 112 [Fig. 1]
an interface configured to receive data packets from a host;
Link 130 and Receive Module 230 [Fig. 2]
Hardware controller interface for communicating with a host [0001], e.g. a PCIe interface [0022] or NVMe via the link 130 [0016]
wherein the controller is configured to:
receive, at the interface, a data packet from the host;
Logic to receive read/write commands from the host [Fanning, 0013-0014][Fig. 1]; also, see receiving module 230 [0020][Figs. 2, 5]
determine, at the processor, whether the data packet includes byte addressable data or block addressable data;
In a combined operating mode [0024], both byte addressable and block addressable assignment modes are simultaneously supported by the device controller [Fig. 3].
Received access requests, e.g. “read/write requests” [0013-0014], are determined to be byte or block addressable based on the included LBA, which is mapped to a PBA corresponding to one of the modes [Fig. 3]. 
The LBA is provided by the host when receiving a command [0013-0014], e.g., using LBAs received in read or write instructions from the host to store data [0028]. The SSD performs storage functions, e.g. the above reading or writing, based on the corresponding mode [Fig. 6].
Controller 110 supports both modes of access [0030], as configured in [Fig. 3].
As noted in [0014], logic and/or features may be executed by circuitry 112 to operate in the storage mode or memory mode, which includes logic and/or features to  
Hence, the controller contains logic for processing read and write requests based on whether the packet is to byte addressable or block addressable data according to received data.
select either the first storage region or the second storage region based on the determination; and
Mapping received LBA to PBA in one of the partitions [Fig. 3]
based on the assignment of the physical block addresses associated with partition 325 being assigned to the storage mode, the device programming interface 212 and DMA engine 214 may enable the host system to use partition 325 for storing data.” [0028]
store data associated with the data packet in the selected storage region.
Storing data to the PBA corresponding to the LBA [0013-0014], e.g. executing the read or write operation.

	While Fanning does not use the term “packet”, a packet is a name for the basic unit of communication between entities on a network. Fanning discloses an SSD having a controller for receiving communications from the host and is therefore considered to disclose receiving a packet.
Alternatively, AAPA teaches that SSDs include controllers which are capable of receiving and decoding such packets [0002].
Therefore, it would have been obvious to the skilled artisan before the effective filing date to incorporate decoding logic in the SSD and to transmit data in the form of packets between the host and the SSD as appears to be disclosed as required by AAPA.

Fanning does not specifically indicate that memory mode is byte addressable and storage mode is block addressable, however the skilled artisan would have recognized that memory is byte addressable and storage is generally block addressable.
Alternatively, where Fanning does not expressly provide these details, Zheng specifically discloses that multiple access modes may be supported by a single flash memory device (“allocate spaces in the NVDIMM in either byte- or block-addressable mode…can dynamically partition the NVDIMM into byte- and block-addressable portions at runtime…” [0023]).
Because different applications can have different memory requirements, limiting an NVDIMM to a particular address mode can lead to suboptimal utilization of resources. One NVDIMM, using one access mode, might be overworked, while another NVDIMM, using a different address mode, might be underutilized.” [0005]).

[CLM2]
2. The SSD of claim 1, wherein the controller further comprises a decoder configured to decode data packets.
	A decoder constitutes logic for processing, parsing or interpreting received data, such as a command.
	Fanning does not specifically use the term “decoder”, however the skilled artisan would have recognized that the disclosed controller, which receives commands and performs processing necessary to perform access commands, necessarily performs the functions of a decoder (e.g. identifying what command is received) and hence must include corresponding logic (“controller 100 may receive and/or fulfill read/write requests via communication link 130 from a host…in compliance with one or more specifications or standards to include the PCIe and/or the NVMe specifications.” [0013]; “the storage mode may include logic and/or features performing operations such as posting and synchronization…memory mode may be more immediate and results may be available…at completion of a read or write operation” [0014]; see also protocols [0010]).
“Also, recently adopted interconnect communication protocols have further reduced latencies for accessing SSDs. For example, interconnect communication protocols such as those described in industry standards or specifications (including progenies or variants) to include the Peripheral Component Interconnect (PCI) Express Base Specification, revision 3.0, published in November 2010 ("PCI Express" or "PCIe") and/or the Non-Volatile Memory Express (NVMe) Specification, revision 1.1, published in October 2012 have reduced protocol overhead. The reduced protocol overhead may result in lower access latencies associated with accessing storage devices coupling to host systems or host computing devices.” [Fanning, 0010]
Reading, interpreting, and/or distinguishing between received read commands and write commands received over a communication link constitutes decoding, and therefore necessitates a decoder.
For example, the controller may include a receive module that receives commands (“Receive module 522-1 may maintain protocol information 524-a (e.g., stored in a data structure such as a lookup table (LUT)) to interpret PCIe or NVMe configuration commands included in configuration command(s) 510.” [0038]).
Further, as corroborated by AAPA, SSD controllers include a decoder, i.e. “logic that allows the controller to decode and process the received data packet” [0002].
Accordingly, under this definition, the skilled artisan would also have recognized host interface 110 as disclosed by Fanning as comprising a decoder, i.e. logic for decoding received packets such as the read and write requests received over the communication link 130 [Fig. 2], which are subsequently processed (e.g. “coordinate storage of data” [Fig. 6], “read (a), write (a)…read DMA location (x)…” [0014]).
Alternatively, even if Fanning is not considered to disclose a decoder, it would have been obvious to the skilled artisan before the effective filing date to incorporate a decoder as disclosed by AAPA into the SSD controller of Fanning for the purpose of decoding received packets, thereby allowing the SSD to determine the type of command received from the host.

[CLM3]
3. The SSD of claim 2, wherein the controller is further configured to decode the data packet at the decoder, and wherein determining whether the data packet includes byte addressable data or block addressable data is based on the decoding of the data packet.
	The combination teaches claim 2, wherein the controller is further configured to decode the data packet at the decoder, and wherein determining whether the data packet includes byte addressable data or block addressable data is based on the decoding of the data packet.
	Decoding includes reading and interpreting the contents of the packet. The controller disclosed by Fanning uses contents of the data packet, specifically the included LBA, to determine whether the data is directed to memory mode (byte addressable) or storage mode (block addressable) [Fig. 3]. In order to determine the location of the LBA in the packet, decoding logic that allows the controller to “decode and process” a received data packet, and therefore its contents such as the LBA, is required. Therefore, it is considered that the determination is based on decoding of the data packet.

[CLM10]
10. The SSD of claim 1, wherein the first storage region and the second storage region are implemented as non-volatile flash memories.
	Fanning teaches claim 1 wherein the first storage region and the second storage region are implemented as non-volatile flash memories (“flash” [0015] implements memory array 120 [Fig. 1] related to the storage regions [Fig. 3]).

[CLM13]
13. A method for storing data in an SSD having a first storage region configured to store byte addressable data, a second storage region configured to store block addressable data, and a controller communicatively coupled to the first storage region and the second storage region by a bus, the method comprising:
receiving, at an interface of the controller, a data packet from a host;
determining, at a processor in the controller, whether the data packet includes byte addressable data or block addressable data;
selecting either of the first storage region or the second storage region based on the determination; and
storing data associated with the data packet in the selected storage region.
	Claim 13 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.

[CLM12]	
12. The SSD of claim 1, wherein the controller further comprises a register configured to include metadata address information for data stored in the first storage region and the second storage region, and wherein the controller is further configured to update, in the register, metadata associated with the stored data.
	The specification indicates that the metadata register identifies whether a region is byte addressable or block addressable [SPEC, 0024]. At [SPEC, 0052], the metadata register may be updated with the address where the packet data is stored. However, the claims do not appear to specifically require these features – only that the register contain metadata address information for data stored in the first and second storage regions which may be updated.
indicat[ing] the mode of operation” and are “used by controller 110 and/or devices accessing non-volatile memory 120 to determine what mode(s) of operation for memory system 100 are available for accessing at least a portion of arrays 120-1 to 120-n” [0016]. Each register corresponds to at least a portion of the addresses to configure the device to operate in a particular mode [0016].
Accordingly, the disclosed registers store metadata relating metadata addresses to the mode of operation supported, and the controller is configured to update these registers in response to configuration operations [0016].
	However, Fanning is silent to specifics by which partitions are denoted as being memory mode or storage mode. Fanning merely states that control registers may indicate a mode of operation for at least a portion of the arrays [0016], but does not specifically disclose what is stored, nor how each register is related to the arrays.
Zheng teaches method of maintaining metadata information identifying which address regions are byte addressable and which regions are block addressable. See NVM Control Register [Fig. 4] which contains the address mask and access mode for each address space [Abstract] [Figs. 5-6]. When determining whether a received address is within a particular partition, the received address is stored at 605 and compared with address masks 520 to determine which partition is being accessed [Fig. 6].
Further, the register may be updated upon an allocation request from an application (“governor can include hardware and/or software modules configured to allocate address spaces in the NVDIMM in either byte- or block-addressable mode, as requested by an application.” [Zheng, 0023]).
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ Zheng’s method of using registers to store metadata address information (address masks 520) in association with a bit indicating the supported access mode, and method of updating the access modes thereof, for the generic and unspecific method of maintaining .

Claims 4-5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of LINFO.
[CLM4]
4. The SSD of claim 1, wherein the controller is further configured to detect a header of the data packet.
	According to Applicant’s specification, a header is a portion of a data packet [SPEC, 0019] which may contain (meta)data fields [SPEC, 0021]. The header may identify whether the command is for a byte addressable protocol or a block addressable protocol [SPEC, 0023].
Notably, the claim merely requires that the data packet has a header, and that the controller is configured to detect it.
Fanning discloses that block level I/O protocols may include NVMe protocols [0010, 0013] and that the byte addressable region may be accessed using PCIe memory mapped access protocols [0012, 0013]. Any of the above protocols may be considered for a specific packet structure.

	Fanning does not specifically address the structure of computer communication packets.
With regard to the use of packets in communication protocols in computers, LINFO describes packets and packet processing as known in the art: “Packets are the fundamental unit of information transport in all modern computer networks, and increasingly in other communications networks as well. They can be a fixed size or variable sizes, depending on the system. Regardless of their size, each packet consists of three main parts: a header, the body, also called the payload, and a trailer.” [P1]
Hence, packets in computer communication networks contain a header, a body (payload), and trailer (footer). Accordingly, the communication packets transmitted on the disclosed communication link of Fanning are considered to comprise headers.

Further, it appears that packet headers are used to identify the protocol being used by the packet for the receiver:
“The header's format is specified in the Internet protocol. It normally contains 20 bytes of data, although an option exists within it that allows the addition of more bytes.
Among the contents of the header are the version of IP (which is always set to 4, because IPv4 is being used), the sender's IP address, the intended receiver's IP address, the number of packets the message has been broken into, the identification number of the particular packet, the protocol (e.g. 1 for ICMP, 2 for IGMP, 6 for TCP and 17 for UDP) used, the packet length (on networks that have variable length packets), the time to live (i.e., the number of links or hops that the packet can be routed before being allowed to expire) and synchronization data (several bits that help the packet match up to the network).” [P1]
Hence, a known of function of the header of a packet is to identify the particular protocol being used for the receiver. Thus it is implied that in order to decode packets, the protocol being used needs to be known, e.g. by detecting (e.g. referring to, or reading) the header of the received packet. 
Accordingly, it would have been obvious to the skilled artisan before the effective filing date to read the header of packets transmitted to the SSD in Fanning in order to determine the protocol being used.


5. The SSD of claim 4, wherein the header of the data packet includes an indication of whether the data packet uses a first transport protocol or a second transport protocol, wherein the second transport protocol is different from the first transport protocol.
	The combination teaches claim 4.
As discussed in addressing claim 4, headers of data packets transmitted in computer communication networks include an indication of the particular transport protocol used by the packet. See LINFO [P1].
	Fanning further disclosed that NVMe and PCIe protocols are simultaneously supported by the disclosed SSD [Fig. 3]. Accordingly, packets formatted in each protocol NVMe and PCIe are necessarily supported by the controller of the SSD.
	Accordingly, it would have been obvious to the skilled artisan to include an indication for NVMe or PCIe in the header of each packet transmitted in Fanning, based on the protocol being used, in order to identify the particular protocol being used by the packet, and the results would have been predictable because such practice of including protocol-identifying metadata in packet headers was a known practice as evidenced by LINFO.

[CLM15]
15. The method of claim 13, further comprising: detecting a header of the data packet; and identifying in the header of the data packet an indication of whether the data packet uses a first transport protocol or a second transport protocol, wherein the second transport protocol is different than the first transport protocol.
Claim 15 is rejected on similar grounds as claim 5, as it is the method performed by the apparatus of claim 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 5 above, and further in view of Maxfield.
[CLM8]
8. The SSD of claim 5, wherein the controller further comprises an NVMe Over Fabric transport protocol controller implemented in a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC).
	The combination teaches claim 5, wherein the controller further comprises an NVMe Over Fabric transport protocol controller implemented in a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC).
	FPGAs and ASICs are commonly known options for implementing specific logic functions.
	Maxfield discloses the use of ASICs and/or FPGAs in realizing particular functions:
“ASICsLet’s start with an application-specific integrated circuit (ASIC). As the name suggests, this is a device that is created with a specific purpose in mind. When most people hear the term ASIC, their “knee-jerk” reaction is to assume a digital device. In reality, any chip that is custom-made is an ASIC, irrespective of whether it is analog, digital, or a mix of both. For the purposes of these discussions, however, we shall assume a chip that is either wholly or predominantly digital in nature, with any analog and mixed-signal functions being along the lines of physical interfaces (PHYs) or phase-locked loops (PLLs).
ASICs are typically designed and used by a single company in a specific system. They are incredibly expensive, time-consuming, and resource-intensive to develop, but they do offer extremely high performance coupled with low power consumption.” [P1]

FPGAsASICs, ASSPs, and SoCs offer high-performance and low power consumption, but any algorithms they contain — apart from those that are executed in software on internal processor cores — are “frozen in silicon.” And so we come to field-programmable gate arrays (FPGAs). The architecture of early FPGA devices was relatively simple — just an array of programmable blocks linked by programmable interconnect.
The great thing about an FPGA is that we can configure its programmable fabric to implement any combination of digital functions we desire. Also, we can implement algorithms in a massively parallel fashion, which means we can perform a humongous amount of data processing very quickly and efficiently.” [P2]

	Hence, for any particular function, the skilled artisan has the choice of implementing the logic on ASIC, FPGA, or other bases.
Accordingly, it would have been obvious to implement the protocol handling logic of Fanning on an ASIC as disclosed by Maxfield in order to provide improved performance and lower power consumption.
Similarly, it would have been obvious to implement the protocol handling logic of Fanning on an FPGA as disclosed by Maxfield in order to provide improved performance and lower power consumption in addition to field-(re)programmability.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Mellor.
[CLM9]
9. The SSD of claim 1, wherein the first storage region and the second storage region are implemented as storage class memories (SCMs).
	Fanning teaches claim 1. Where Fanning is silent, Mellor teaches SCM, or “fast non-volatile memory [treated] as DRAM and includes it in the memory space of the server. Access to data in that space, using the memory bus, is radically faster than access to data in local, PCI-connected SSDs, direct-attach disks, or an external array.” [P1].
	Further, Mellor identifies SSDs as suitable for use as SCM [P3, “SCM Media and software candidates”].
	Accordingly, it was known to provide an SSD, such as an NVMe SSD, as an SCM. Further, such devices were available from a number of vendors [P3, “SCM Media and software candidates”].

	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to implement the storage regions of Fanning as SCMs as disclosed by Mellor, e.g. by coupling the storage devices using a “memory bus” rather than PCI, thereby improving access speeds to these storage regions relative to PCI-connected SSDs. 

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Chen.
[CLM11]
11. The SSD of claim 1, wherein the controller is further configured to transmit the data associated with the data packet to the selected storage region over a serializer/deserializer (SerDes) link.
	The combination teaches claim 1, wherein the controller is further configured to transmit the data associated with the data packet to the selected storage region over a {serializer/deserializer (SerDes)} link.

	With regard to links known in the art, Chen describes the SerDes link. SerDes is a known type of link for avoiding I/O bottlenecks in I/O [P1, p1]. SerDes links enable the use of serial links between devices using parallel interfaces [P1, p2; P2, p1].
“In a serial bus, a device called SerDes (Serializer/ Desrializer) is used to transmit and receive data over the serial link as shown in Figure 2. The SerDes can be either a stand-alone device or, in most cases, an IP core integrated into a serial bus controller or an ASIC. In essence, a SerDes is a serial transceiver which converts parallel data into a serial data stream on the transmitter side and converts the serial data back to parallel on the receiver side. The timing skew problem encountered in a parallel bus is solved by embedding the clock signal into the data stream. Since there is no separate clock signal in a serial bus, timing skew between clock and data (which, together with the minimum setup and hold time, determines the maximum data transfer rate) no longer exists. As a result, a serial bus can usually operate at a much higher data rate than a parallel bus in a comparable system environment.” [P2, p1]
	Hence, the prior art disclosed SerDes links as a fast link which also allows parallel interfaces to be coupled to other parallel interfaces over a serial link rather than a parallel link, thereby avoiding timing skew problems in parallel buses. Accordingly, such links may operate at higher data rates than the equivalent parallel bus [P2, p1].
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute the generic link of Fanning with a SerDes link as disclosed by Chen, thereby providing improved data rates in embodiments even if the interfaces at each end are parallel interfaces.
	Further, the results would have been predictable because SerDes links were designed to solve the problem of low data rates on parallel links due to design problems such as timing skew.

[CLM14]
14. The method of claim 13, further comprising transferring the data associated with the data packet to the selected storage region over a SerDes link.
	Claim 14 is rejected on similar grounds as claim 11, as it is the method performed by the apparatus of claim 11.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 15 above, and further in view of shauradou and supported by IVET.
[CLM16]
16. The method of claim 15, wherein the first transport protocol is a Gen-Z protocol and the second transport protocol is an NVMe Over Fabric protocol.
The combination teaches claim 15.
Fanning further discloses the use of NVMe between the host and the SSD, which employs RDMA (“route NVMe configuration commands to enable remote DMA (RDMA) functionality for the remote computing device…” [Fanning, 0020]). Fanning does not specifically use the term NVMe-oF, however the disclosed usage of NVMe with RDMA for host to SSD communication constitutes NVMe-oF, as defined by IVET (“NVMeOF…is a network protocol, used to communicate between a host and a storage system over a network (aka fabric). It depends on and requires the use of RDMA” [P1]). Therefore, it is considered that Fanning teaches use of an NVMe-oF protocol.
The combination is silent to use of Gen-Z transport protocol.
However, the Gen-Z transport protocol was known:
 	Shauradou teaches the use of Gen-Z as an alternative to a PCIe based link. Specifically, it has been recognized that conventional PCIe links contribute significant overhead to I/O latency [P1]. Gen-Z is 
By implementing Gen-Z links between the host and storage devices, “all devices are peers to one another and speak the same load/store language through simplified, high performance, low latency communication paths without incurring the translation penalties and software overhead of current bus architectures” [P2].
Gen-Z protocol is further described (“OpCodes/OpClasses) that enable efficient data transfers to offload compute resources, optimize interconnect usage, and reduce software overhead…data from DRAM could be copied to the SSD array in one load and one store operation…” [P2]
Further, regarding transport protocols over a network, shauradou further discloses use of “NVMe-oF” for communication between the host and SSDs [P1].
Accordingly, the prior art establishes Gen-Z links and the Gen-Z protocol as known alternatives that may provide improvement over corresponding PCIe elements. Fanning discloses such elements, e.g. use of PCIe [Fig. 1].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to replace the PCIe based link of Fanning with a corresponding handler for a Gen-Z link in order to reduce overhead of I/O, and thereby improve performance.

[CLM17]
17. The method of claim 16, further comprising:
if the header of the data packet includes an indication that the data packet uses NVMe Over Fabric protocol:
transmitting the data packet to an NVMe Over Fabric protocol controller;
processing the data packet at the NVMe Over Fabric protocol controller; and
transmitting data associated with the data packet to the second storage region as block addressable data.
The combination teaches claim 16. Note that claim 17 recites a condition without positively requiring the condition to be true – accordingly, the steps of transmitting…processing…and transmitting are not given patentable weight. See MPEP 2111.04.
Even if given patentable weight, the combination applied to claim 16 incorporated a practice of providing an express indication of the protocol in the header of the data packet as disclosed by LINFO for use by host interface 110 in distinguishing packets to be processed by different protocols.
Therefore, the controller of the combination appears to distinguish between packets received from the host which use a protocol (SATA, NVMe, or PCIe) and processes the packet accordingly to effect a read or write operation on the SSD storage medium [Fanning, 0013-0014; Fig. 3]. As noted in by Fanning, “remote computing device may route NVMe configuration commands to enable remote DMA (RDMA) functionality …As part of enabling RDMA functionality…240 may cause at least a portion of arrays…to be operated by storage module 210 in a storage mode of operation.” [Fanning, 0020].
Hence, Fanning discloses processing NVMe accesses using a storage mode that is block based.

18. The method of claim 17, further comprising: if the header of the data packet includes an indication that the data packet uses Gen- Z protocol: transmitting the t data packet to a Gen-Z protocol controller; processing the data packet at the Gen-Z protocol controller; and transmitting data associated with the data packet to the first storage region as byte addressable data.
Claim 18 is rejected on similar grounds as claim 16.
Note that claim 18 recites a condition without positively requiring the condition to be true – accordingly, the steps of transmitting…processing…and transmitting are not given patentable weight. See MPEP 2111.04.

Therefore, the controller of the combination appears to distinguish between packets received from the host which use a protocol (SATA, NVMe, or PCIe) and processes the packet accordingly to effect a read or write operation on the SSD storage medium [Fanning, 0013-0014; Fig. 3]. As noted in by Fanning, “for a PCIe compliant memory system 100…control may appear to reside on the root-port side of a PCIe interface maintained at controller 110…memory mapping feature…enables memory module 220 to cause at least a portion of arrays…to be addressable via a memory mapping configuration command…commands may include a PCIe or NVMe memory mapping configuration command” [0023] [Fanning, 0022-0023].
Hence, Fanning discloses processing PCIe accesses using a memory mode that is memory (byte) based.

[CLM19]
19. The method of claim 16, further comprising: updating, in a register, metadata associated with the data associated with the data packet and the selected first storage region or second storage region.
The combination teaches claim 16. Claim 19 further discloses subject matter addressed in claim 12, and is rejected on similar grounds.

Allowable Subject Matter
Claim 20 is allowed.
s 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
[CLM 20]
20. A method for decoding a Gen-Z data packet in a hybrid Gen-Z SSD, the method comprising: 
receiving a data packet from a host;
determining that the data packet does not include a first indicator that the data packet requires a Gen-Z transport protocol for storage of the data packet;
determining that the data packet includes a second indicator that the data packet requires an NVMe transport protocol for storage of the data packet; and
storing data of the data packet in a block addressable storage region of the SSD; 
wherein the SSD is configured to store block addressable data requiring the NVMe Over Fabric transport protocol and byte addressable data requiring the Gen-Z transport protocol.
None of the cited prior art of record appear to teach or suggest the combination of features:
A method for decoding a Gen-Z data packet in a hybrid Gen-Z SSD…
determining that the data packet does not include a first indicator that the data packet requires a Gen-Z transport protocol for storage of the data packet;
determining that the data packet includes a second indicator that the data packet requires an NVMe transport protocol for storage of the data packet; and
wherein the SSD is configured to store block addressable data requiring the NVMe Over Fabric transport protocol and byte addressable data requiring the Gen-Z transport protocol.
The closest prior art of record establishes:
Devices supporting data packets having block-addressable data and byte-addressable data [Fanning][Amidi]
Determining whether data is block-addressable or byte-addressable based on a received address [Fanning]
Knowledge of Gen-Z [shauradou] and NVMeoF protocols/links [Fanning][IVET]
Methods and mechanisms for determining the transport protocol used from a plurality of supported protocols based on a value in the header of the received packet [LINFO]

However, none of the cited prior art of record specifically teach or suggest the combination of features above, particularly in the context of decoding a received Gen-Z data packet, where decoding the Gen-Z data packet comprises determining that the packet does not include an indicator that Gen-Z transport protocol is required, determining that the packet includes an indicator that NVMe transport protocol is required, and where the SSD is configured to both store block addressable data using NVMeoF transport protocol and byte addressable data using Gen-Z transport protocol.
While the determining steps may be construed as determining which protocol is used which is similar to parsing the packet for a protocol identifier disclosed by LINFO, none of the cited prior art of record appear to teach or suggest the combination of above features as part of decoding a Gen-Z protocol data packet. At best, the cited prior art suggests that decoding of Gen-Z protocol data packets occurs by discussing transmission and reception of such packets by devices on a network [shauradou, P1-2], but does not specifically disclose, as part of the process of decoding such Gen-Z protocol data packet, parsing the received data packet for specific indicators which specify which transport protocol is needed to store the received data.



The following is a statement of reasons for the indication of allowable subject matter:
[CLM 6]
6. The SSD of claim 5, wherein the controller is further configured to determine whether the data packet includes byte addressable data or block addressable data based on the indication of whether the data packet uses the first transport or the second transport protocol.
	The combination teaches claim 5. However, the combination does not appear to specifically disclose to determine whether the data packet includes byte addressable data or block addressable data based on the indication of whether the data packet uses the first transport or the second transport protocol. 
	At best, LINFO discloses including an indication of the transport protocol in the header of any packet transmitted in a computer communication network, which may allow two protocols, e.g. IPv4 and IPv6, to be distinguished from each other.
Fanning discloses a plurality of protocols which are to be supported by the SSD, PCIe and NVMe, which respectively correspond to memory mode access at byte granularity and storage mode access at block granularity.
However, the disclosed controller of Fanning appears to determine from a received LBA in the packet whether the access is to byte addressable data or block addressable data, however this does not appear to be the same as using an indicator in the packet header itself to determine whether the data is byte addressable or block addressable.

It is considered that the combination does not appear to disclose this particular combination of features.

Other prior art describe related systems, but do not cure these deficiencies:
Zheng US 2017/0017402
	Access mode bit indicates whether an access is byte addressable or block addressable [Fig. 5].
Hady US 10,318,185
	SSD with externally exposed block storage interface with an internal path supporting memory mode access [Fig. 1].

	Accordingly, claim 6 is regarded as containing allowable subject matter.
Claim 7 recites similar subject matter as claim 6, and is considered to contain allowable subject matter on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKay US 10,977,201
	Receiving a transaction and determining a protocol thereof [CLM 1].
Caruk US 2020/0192850

	Memory comprises controller 309 having both Gen-Z and PCIe Data Link Layer and Transaction Layers [Fig. 3].
	Negotiating connection protocol [0025].
	Dual-protocol link controller may use either Gen-Z protocol or PCIe protocol [0030]. 
	Link controller having circuits to operate according to PCIe protocol and non-PCIe protocol [CLM 1]
	May use PCIe on some lanes, and Gen-Z on other lanes [0037].

Amidi US 2018/0018171
	Receiving CAD information, and routing based on whether the address is block-addressable or byte-addressable [Figs. 1-2][0032-0033]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136